955 F.2d 41
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Ida M. JACKSON, Petitioner.
No. 91-8082.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 19, 1992.

On Petition for Writ of Mandamus.
Ida M. Jackson, petitioner pro se.
PETITION DENIED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
On November 19, 1991, the United States District Court for the District of Maryland entered an order denying the request of Ida M.


2
Jackson that the court enter a default judgment against Charles County Community College.   Jackson argued that she was entitled to a default judgment against the College, the Defendant in an employment discrimination suit filed by Jackson, because the College did not respond to the Complaint within the time period specified by the Federal Rules of Civil Procedure.


3
Displeased with the court's ruling on her request, Jackson filed in this Court a "Petition for Writ of Mandamus and Certiorari."   She seeks an order directing the district court to enter a default judgment against the College.


4
Mandamus will not issue absent a showing that the petitioner's right to the relief sought is clear and indisputable,  In re Beard, 811 F.2d 818, 826 (4th Cir.1987), and will not issue to correct a mere abuse of discretion.   Id.  Moreover, a mandamus petition may not be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).


5
Jackson has not established either a clear and indisputable right to the relief requested or that her remedy by way of appeal after entry of judgment is inadequate.   Accordingly, although we grant leave to proceed in forma pauperis, we deny Jackson's petition.   As our review of the materials before us reveals that it would not aid the decisional process, we dispense with oral argument.


6
PETITION DENIED.